Citation Nr: 0706012	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected otitis media of the right ear.

2.  Entitlement to a separate compensable evaluation for the 
service-connected otitis media of the left ear.  

3.  Entitlement to a compensable evaluation for the service-
connected bilateral perforation of the tympanic membranes.  

4.  Entitlement to a compensable evaluation for the service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June1967 to March 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision issued by the RO that continued a non-compensable 
evaluation for the then service-connected left ear hearing 
loss.  

In May 2003, the RO confirmed and continued the 10 percent 
evaluation for the service-connected chronic bilateral otitis 
media and the non-compensable evaluation for the service-
connected bilateral tympanic membrane perforation.  

The RO also granted service connection for right ear hearing 
loss and rephrased the issue as entitlement to a compensable 
evaluation for service-connected bilateral hearing loss.  

Following a June 2005 hearing before the undersigned Veterans 
Law Judge (VLJ), the Board remanded the case back to the RO 
for further development of the record in August 2005.  



FINDINGS OF FACT

1.  The service-connected bilateral otitis media is shown to 
be productive of a disability picture that more nearly 
appoximates that of suppuration with involvement of each ear; 
related vestibular dysfunction is not shown.  

2.  The service-connected bilateral perforation of the 
tympanic membranes is assigned a non-compensable rating in 
accordance with the provisions of Diagnostic Code (DC) 6211.  

3.  The service-connected bilateral hearing loss currently is 
not shown to be manifested by worse than a Level I impairment 
of auditory acuity in either ear.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected otitis media 
of the right ear are not met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.87 including DC 6200 (2006).  

2.  The criteria for the assignment of a separate evaluation 
of 10 percent, but not higher  for the service-connected 
otitis media of the left ear are met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.87 including DC 6200 (2006).  

3.  The claim for a compensable evaluation for the service-
connected bilateral perforation of the tympanic membranes 
must be denied by operation of law.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §4.87 including DC 6211 (2006).  

3.  The criteria for the assignment of an increased 
(compensable) evaluation for the service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85 including Diagnostic Code 6100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.	VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in December 2002 and April 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

The requirements for adequacy of the VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  In this decision, the Court 
determined that VCAA notification did not require an analysis 
of the evidence already contained in the record and any 
inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However the RO 
readjudicated the appeal in a January 2004 Statement of the 
Case and an October 2006 Supplemental Statement of the Case.  
Moreover, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claims 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a March 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.	Increased Ratings 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  



A.	Bilateral Otitis Media and Bilateral Perforation of the 
Tympanic Membranes Claims

The facts are not in dispute.  Resolution of the veteran's 
appeal, as to these claims, is dependent on interpretation of 
the regulations pertaining to the assignment of disability 
evaluations for otitis media and perforation of the tympanic 
membranes.  

The Board notes that the veteran is already assigned a 10 
percent rating for the service-connected bilateral otitis 
media and a non-compensable rating for the service-connected 
bilateral perforation of the tympanic membranes under the 
applicable criteria.  

The Board is aware that, in an October 2002 private medical 
record, the veteran was diagnosed with bilateral mixed 
hearing loss secondary to chronic tympanic membrane problems.  

During the February 2003 VA Ear Disease examination, the 
veteran was diagnosed with bilateral otitis media and 
bilateral perforations with moderate functional impairment.  
However the examiner noted the veteran did not have any other 
ear disability other than his diagnosed conditions.  

The veteran did not have any peripheral vestibular disorders 
demonstrated.  The veteran did not have a staggering gait or 
cerebellar gait.  The bilateral auricles were normal.  
Bilateral canals were normal without edema, scaling, 
discharge or canal polyps.  There was no present tinnitus.  

During a September 2005 VA Ear Disease examination, the 
veteran had normal mastoids and auricles without tenderness 
with manipulation or palpation.  The external canal was 
normal without edema, scaling or discharge.  The internal 
canal did not have polyps.  

There was no disturbance of balance.  There were no signs of 
dizziness, staggering gait, Meniere's syndrome, vertigo or 
cerebellar gait.  Tinnitus was not present.  The veteran was 
diagnosed with bilateral chronic subclinical otitis media 
with moderate functional impairment and recurrent bilateral 
active ear infections related to upper respiratory tract 
viral illness.  

Under 38 C.F.R. § 4.87, DC 6200, a 10 percent evaluation is 
for application for a showing of chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination).  

Hearing impairments and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull are 
to be evaluated separately.  See 38 C.F.R. § 4.87, DC 6200, 
Note.  A higher evaluation is not warranted for otitis media 
under these criteria.  

Under 38 C.F.R. § 4.87, DC 6211, a non-compensable evaluation 
is assigned for perforation of the tympanic membrane.  A 
higher evaluation (compensable evaluation) is not warranted 
for perforation of the tympanic membrane under these 
criteria.  

The Board has applied the noted criteria to the case at hand 
and finds the veteran is already in receipt of the highest 
possible evaluations for these service-connected 
disabilities.  

As there is no evidence of dizziness and occasional 
staggering; Meniere's syndrome; loss of auricle; malignant 
neoplasm of the ear; or otitis externa, higher evaluations 
are not warranted under other provisions governing diseases 
of the ear.  

As the veteran is in receipt of the highest possible 
evaluations for his service-connected disabilities, the 
contentions of the veteran are without legal merit, and the 
claims for an evaluation in excess of 10 percent evaluation 
for the service-connected bilateral otitis media and 
compensable evaluation for the service-connected bilateral 
perforation of the tympanic membranes must be denied in this 
case.  See Sabonis, 6 Vet. App. at 430 (where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of lack of legal merit).  


B.	Bilateral Hearing Loss

In a March 1970 rating decision, the RO granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation.  

As noted, in May 2003, the RO also granted service connection 
for right ear hearing loss and rephrased the issue as 
entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.  

During an October 2002 private audiological examination, the 
veteran reported a history of bilateral hearing loss dating 
back to his service in Vietnam.  He reported exposure to 
occupational noise; however, he wore protection around the 
loud noises.

The audiological test results revealed mixed hearing loss, 
bilaterally.  His speech recognition ability in both ears was 
100 percent.  

A December 2002 VA audiology examination report indicates 
that the veteran's claims file was unavailable for review. 
The veteran reported a bilateral hearing loss related to a 
history of military noise exposure during his service in 
Vietnam.  He also complained of occupational noise exposure 
related to his job as a plumber and factory worker.  However, 
he reported that he used hearing protection.  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
25
35
35
LEFT

30
25
25
25

The average pure tone threshold in decibels was 30 for the 
right ear and 26 for the left ear.  His speech recognition 
ability was 96 percent correct in the right ear and 94 
percent correct in the left ear.  

The diagnosis was that of mild to moderate high frequency 
hearing loss in the right ear and mild hearing loss in the 
left ear.  

A February 2003 VA audiology examination report indicates 
that the veteran's claims file was not available for review.  

The veteran reported military noise exposure to gunfire and 
explosions during his active duty service.  He further 
reported having occupational noise exposure.  

On examination, pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

40
35
50
50
LEFT

40
35
40
30

The average pure tone threshold, in decibels was 44 for the 
right ear and 36 for the left ear.  His speech recognition 
ability was that of 100 percent correct in the right ear and 
94 percent correct in the left ear.  The diagnosis was that 
of mild to moderate conductive hearing loss in the right ear 
and mild conductive hearing loss in the left ear.  

A September 2005 VA audiology examination report indicates 
that the veteran's claims file was reviewed.  The veteran 
reported his history of military noise exposure.  The veteran 
also reported a history of occupational noise exposure.    

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
30
40
40
LEFT

40
30
25
30

The average pure tone threshold, in decibels was 34 for the 
right ear and 31 for the left ear.  His speech recognition 
ability was 92 percent correct in the right ear and 100 
percent correct in the left ear.  

The diagnosis was that of mild to moderate conductive hearing 
loss in the right ear and mild conductive hearing loss in the 
left ear.  

A September 2006 VA audiology examination report indicates 
that the veteran's claims file was reviewed. The veteran 
reported his history of military noise exposure.  The veteran 
also reported a history of occupational noise exposure.  
However, he wore mandatory hearing protection to protect 
against the occupational noise exposure  

On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
30
40
45
LEFT

40
30
25
20

The average pure tone threshold, in decibels was 36 for the 
right ear and 29 for the left ear.  His speech recognition 
ability was 92 percent correct in both the right and left 
ear.  

The diagnosis was that of stable mild to moderate conductive 
hearing loss in the right ear and stable mild conductive 
hearing loss in the left ear.  

The RO has assigned a no percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000 and 4000 Hertz.  

To evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2005).  

Table VIA is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

In this case, the December 2002 VA audiology examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000 and 4000 hertz) was 30 
decibels for the right ear, with speech discrimination of 96 
percent correct.  The average decibel threshold for the left 
ear was 26decibels, with speech discrimination of 94 percent 
correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in both the right ear and left ear, 
which results translate to a rating of no percent.  
Diagnostic Code 6100.  

The February 2003 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 44 decibels for the right ear, with 
speech discrimination of 100 percent correct.  

The average decibel threshold for the left ear was 36 
decibels, with speech discrimination of 94 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in both the right ear and left ear, 
which results translate to a rating of no percent.  
Diagnostic Code 6100.  

The September 2005 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 34 decibels for the right ear, with 
speech discrimination of 92 percent correct.  

The average decibel threshold for the left ear was 31 
decibels, with speech discrimination of 100 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in both the right ear and left ear, 
which results translate to a rating of no percent.  
Diagnostic Code 6100.  

The September 2006 VA audiology examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000 and 4000 hertz) was 36 decibels for the right ear, with 
speech discrimination of 92 percent correct.  

The average decibel threshold for the left ear was 29 
decibels, with speech discrimination of 92 percent correct.  

Under Table VI of 38 C.F.R. § 4.85, these findings equate to 
Level I hearing acuity in both the right ear and left ear, 
which results translate to a rating of no percent.  
Diagnostic Code 6100.  

Overall, the evidence is against the veteran's claim for a 
compensable evaluation for the service-connected bilateral 
hearing loss, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An increased rating in excess of 10 percent for the service-
connected otitis media of the right ear is denied.  

A separate rating of 10 percent for the service-connected 
otitis media of the left ear is granted, subject to the 
regulations controlling payment of VA monetary benefits.  

An increased compensable evaluation for the service-connected 
bilateral perforation of the tympanic membranes is denied.  

An increased compensable evaluation for the service-connected 
bilateral hearing loss is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


